Exhibit 10.2

Fifth Amendment to the Amended and Restated

Limited Partnership Agreement

of

Carter Validus Operating Partnership II, LP

The Amended and Restated Limited Partnership Agreement, dated June 10, 2014, as
amended by that First Amendment thereto, dated December 28, 2015, that Second
Amendment thereto, dated February 9, 2017, that Third Amendment thereto, dated
February 21, 2018, and that Fourth Amendment thereto, dated September 21, 2018
(the “LP Agreement”), of Carter Validus Operating Partnership II, LP (the
“Partnership”), a Delaware limited partnership, is hereby further amended,
effective as of the date the merger of the General Partner (as defined below)
and Carter Validus Mission Critical REIT, Inc. is consummated (the “Effective
Date”), by this Fifth Amendment to the Amended and Restated Limited Partnership
Agreement (this “Fifth Amendment”), entered into by Carter Validus Mission
Critical REIT II, Inc., a Maryland corporation holding both general partner and
limited partner interests in the Partnership (the “General Partner”) and Carter
Validus Advisors II, LLC, a Delaware limited liability company (the “Special
Limited Partner”). Capitalized terms used and not otherwise defined herein have
the meanings set forth in the Partnership Agreement. References to sections
refer to sections of the Partnership Agreement unless otherwise specified.

Recitals

WHEREAS, the parties hereto desire to revise the economic interests of the
Special Limited Partner by amending the Partnership Agreement pursuant to this
Fifth Amendment.

Amendment

NOW, THEREFORE, in consideration of the foregoing, the parties hereto agree as
follows:

 

1.

Amendment to Section 5.1B.

Section 5.1 Distributions.

B.    Net Sales Proceeds. Subject to the provisions of Sections 5.3, 5.4, 12.2B
and 13.2, Net Sales Proceeds shall be distributed as follows:

(1) First, 100% to the Partners holding OP Units in proportion to each such
Partner’s respective Percentage Interest with respect to such OP Units until the
Net Investment Balance is zero;

(2) Second, 100% to the Partners holding OP Units in proportion to each such
Partner’s respective Percentage Interest with respect to such OP Units until
such Partners have received in the aggregate, pursuant to this Section 5.1B(2)
and Section 5.1A, an amount such that the Priority Return Balance is zero; and

(3) Thereafter, 100% to the Partners holding OP Units and Class B Units in
proportion to their respective Percentage Interests with respect to such OP
Units and Class B Units.



--------------------------------------------------------------------------------

2.

Deleted Sections. Sections 5.1C, 5.1D, 5.1E, and 5.1F of the LP Agreement are
hereby deleted in their entirety.

 

3.

Special Limited Partner Interest. All rights, obligations and liabilities
related to the Special Limited Partner Interest hereby are null and void and of
no further force or effect.

 

4

Counterparts. This Fifth Amendment may be executed in any number of
counterparts, each of which shall be an original, but all of which shall
constitute one instrument.

 

5.

Continuation of Partnership Agreement. The Partnership Agreement and this Fifth
Amendment shall be read together and shall have the same force and effect as if
the provisions of the Partnership Agreement and this Fifth Amendment were
contained in one document. Any provisions of the Partnership Agreement not
amended by this Fifth Amendment shall remain in full force and effect as
provided in the Partnership Agreement immediately prior to the date hereof. In
the event of a conflict between the provisions of this Fifth Amendment and the
Partnership Agreement, the provisions of this Fifth Amendment shall control.

[Signature Page Follows]



--------------------------------------------------------------------------------

In Witness Whereof, the parties hereto have executed this Fifth Amendment as of
the Effective Date.

 

GENERAL PARTNER:

 

CARTER VALIDUS MISSION CRITICAL REIT II, INC., a Maryland corporation

By:

 

/s/ Kay C. Neely

Kay C. Neely

Chief Financial Officer

Acknowledged: SPECIAL LIMITED PARTNER: CARTER VALIDUS ADVISORS II, LLC, a
Delaware limited liability company

By:

 

/s/ Kay C. Neely

Kay C. Neely

Chief Financial Officer

[Signature Page to Fifth Amendment to the Amended and Restated Limited
Partnership Agreement of Carter Validus Operating Partnership II, LP]